DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7 and 14-15 are objected to because of the following informalities:  It appears that term “planner” direction should recite planar direction.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, limitations “the positive electrode tab protruding from an end edge of the positive electrode tab to the lid plate and the negative electrode tab protruding from an end edge of the negative electrode plate to the lid plate” are ambiguous because it is unclear what is implied by protruding from edge and how it extends to the lid plate? The redundant language is akin to saying A protruding from an end edge of A, which is convoluted and confusing. Applicant’s original specification does not mention or explain these features; the original figures also do not point out such edge connection. Consequently, one skilled in the art would not be able to determine metes and bounds of the claim. The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the electrode plate includes a positive electrode plate and a negative electrode plate.
With respect to claim 14, limitation of “a size of the tab is greater than a size of the external terminal” is ambiguous because such size comparison seems to be improper. Previous claim 12 recites that the external terminal includes both positive electrode terminal and negative electrode terminal. Consequently, the size of the external terminal with both positive & negative terminals 4-5 is substantially greater than the size of the tab (fig. 4), which is contradictory to the claim. Therefore, the recited conflicting language fails to clearly set forth the scope and renders the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 14 is taken to mean: a size of the tab is greater than a size of either a positive electrode terminal or a negative electrode terminal. 
With regards to claim 15, limitation of “a size of the conductive plate portion is set greater than a size of the external terminal” is indefinite in scope for substantially same reason as explained in claim 14 above. For purpose of examination and in accordance with broadest reasonable interpretation 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2017/0018759) in view of Seong (US 2017/0125835).
Regarding claim 1, Guen discloses a method for manufacturing an energy storage device (battery- fig. 1), wherein a lid assembly is formed by integrating a lid plate 130 covering an opening of a case 110 which houses an electrode plate 121 or 123 [0039], an external terminal 140 or 150 exposed to outside of the lid plate (figs. 1B-1C, 2B), and a conductive plate portion 143 or 153 disposed inside the lid plate in an overlapping manner (figs. 1B, 2B, [0067]); disposing the lid assembly in ultrasonic welding apparatus [0050], disposing a tab 121d or 123d of the electrode plate 121 or 123 with the conductive plate portion 143 or 153 and applying ultrasonic welding to the tab and the conductive plate portion for electrical & mechanical connection ([0058], figs. 1B, 2B).  
Seong (also directed to manufacturing battery) teaches disposing a lid assembly 130 between a vibrating jig H (vibrating horn) and a receiving jig S3, wherein an external terminal 139 and the tab of electrode plate 21 (plate 21 housed within case 20- fig. 11) are sandwiched between the two jigs of ultrasonic welding device (fig. 13, [0100]). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize welding jigs similar to Seong in the method of Guen for the intended purpose of applying ultrasonic welding to the tab of the electrode current plate and the conductive plate portion, thereby providing the desired electrical connections. Thus, Guen as modified by Seong includes disposing the lid assembly between a vibrating jig and a receiving jig and applying ultrasonic welding to the tab of the electrode plate and the conductive plate portion, wherein the external terminal and the tab of electrode plate are sandwiched between the two jigs in a direction directed from the vibrating jig toward the receiving jig.
As to claim 2, Guen discloses a conductive shaft portion 154 (current pillar- fig. 1B, [0067]) which protrudes from a surface of the conductive plate portion 153 on a side opposite to a surface to which the tab 123d is welded, wherein the conductive shaft portion 154 is inserted into a through hole formed in the lid plate 130 and a through hole 151a formed in the external terminal [0069], 
As to claim 3, Guen discloses that in the energy storage device 100, a first insulating member 156 (top seal gasket- [0067]) is disposed between the lid plate 130 and the external terminal 150 thus forming the lid assembly (fig. 1B).  
As to claim 4, Guen discloses that in the energy storage device 100, a second insulating member 156 (bottom seal gasket- [0067])]) is disposed between the lid plate 130 and the conductive plate portion 153 (fig. 1B).  
As to claim 5, Guen as modified by Seong in claim 1 above discloses that the tab of the electrode plate is disposed between the conductive plate portion and the vibrating jig in a state where the external terminal and the tab overlap with each other in the direction directed from the vibrating jig toward the receiving jig (pressing horn against overlapping portions of the terminal and the tab).
As to claim 6, Guen shows that a size of the tab 123d is greater than a size of the external terminal (size of external terminal pillar 154) in a planar direction of the lid plate 130 (fig. 1B). Examiner notes that “external terminal” encompasses any external terminal portion since it is broadly recited and not limited to any specific type of structure.
As to claim 7, Guen shows that a size of the conductive plate portion 153 is greater than a size of the external terminal (size of external terminal pillar 154) in a planar direction of the lid plate 130 (fig. 1B).
As to claim 8, Guen discloses that the external terminal includes a counter bore 151a formed in an outer surface of the external terminal (fig. 1B).
As to claim 11, the combination of Guen & Seong in claim 1 above discloses that the direction directed from the vibrating jig toward the receiving jig perpendicular to the opening of the case.
Regarding claim 12, Guen discloses a method for manufacturing an energy storage device (battery- fig. 1), wherein a lid assembly is formed by integrating a lid plate 130 covering an opening of a case 110 which houses an electrode plate 121 or 123 [0039], an external terminal 140 or 150 exposed to outside of the lid plate (figs. 1B-1C, 2B), and a conductive plate portion 143 or 153 disposed inside the lid plate in an overlapping manner (figs. 1B, 2B, [0067]); disposing the lid assembly in ultrasonic welding apparatus [0050], disposing a tab 121d or 123d of the electrode plate 121 or 123 with the conductive plate portion 143 or 153 and applying ultrasonic welding to the tab and the conductive plate portion for electrical & mechanical connection ([0058], figs. 1B, 2B). Guen discloses the external terminal including a positive terminal 140 exposed to outside of the lid plate 130 and a negative terminal 150 exposed to outside of the lid plate 130 (fig. 1B).
Concerning the tab of the electrode plate including both a positive tab and a negative tab, Guen teaches that it will be understood that term “current collector tab” of the electrode plate as used in the specification is a concept encompassing both a positive electrode tab as well as a negative electrode tab [0035], wherein the positive electrode tab 121d electrically connects the positive external terminal 140 while the negative electrode tab electrically connects the 
Guen discloses ultrasonic welding of the lid assembly for electrical connection [0050, 0058], but does not specifically show vibrating jig and receiving jig, wherein the external terminal and the tab of electrode plate are sandwiched between the two jigs of welding device. However, such feature is known in the art. Seong (also directed to manufacturing battery) teaches disposing a lid assembly 130 between a vibrating jig H (vibrating horn) and a receiving jig S3, wherein an external terminal 139 and the tab of electrode plate 21 (plate 21 housed within case 20- fig. 11) are sandwiched between the two jigs of ultrasonic welding device (fig. 13, [0100]). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize welding jigs similar to Seong in the method of Guen for the intended purpose of applying ultrasonic welding to the tab of the electrode current plate and the conductive plate portion, thereby providing the desired electrical connections. Thus, Guen as modified by Seong includes disposing the lid assembly between a vibrating jig and a receiving jig and applying ultrasonic welding to the tab of the electrode plate and the conductive plate portion, wherein the external terminal and the tab of electrode plate are sandwiched between the two jigs in a direction directed from the vibrating jig toward the receiving jig.
As to claim 13, Guen discloses that the electrode plate 120 includes a positive electrode plate 121 and a negative electrode plate 123 (fig. 1C, [0039]).
As to claim 14, Guen shows that a size of the tab 123d is greater than a size of a negative external terminal (size of external terminal pillar 154) in a planar direction of the lid plate 130 (fig. 1B). It is noted that claims 14-15 are indefinite in scope for the reasons explained above.
As to claim 15, Guen shows that a size of the conductive plate portion 153 is greater than a size of a negative external terminal (size of external terminal pillar 154) in a planar direction of the lid plate 130 (fig. 1B). Examiner notes that “external terminal” encompasses any external terminal portion since it is broadly recited and not limited to any specific type of structure.
As to claim 16, Guen discloses that the external terminal includes a counter bore 151a formed in an outer surface of the external terminal (fig. 1B).
Regarding claim 19, Guen discloses a method for manufacturing an energy storage device (battery- fig. 1), the method comprising: forming a lid assembly by integrating a lid plate 130 covering an opening of a case 110 which houses an electrode plate 121 or 123 [0039], an external terminal 140 or 150 exposed to outside of the lid plate (figs. 1B-1C, 2B), and a conductive plate portion 143 or 153 disposed inside the lid plate in an overlapping manner (figs. 1B, 2B, [0067]); disposing the lid assembly in ultrasonic welding apparatus [0050], disposing a tab 121d or 123d of the electrode plate 121 or 123 with the conductive plate portion 143 or 153 and applying ultrasonic welding to the tab and the conductive plate portion for electrical & mechanical connection ([0058], figs. 1B, 2B).  
Seong (also directed to manufacturing battery) teaches disposing a lid assembly 130 between a vibrating jig H (vibrating horn) and a receiving jig S3, wherein an external terminal 139 and the tab of electrode plate 21 (plate 21 housed within case 20- fig. 11) are sandwiched between the two jigs of ultrasonic welding device (fig. 13, [0100]). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize welding jigs similar to Seong in the method of Guen for the intended purpose of applying ultrasonic welding to the tab of the electrode current plate and the conductive plate portion, thereby providing the desired electrical connections. Thus, Guen as modified by Seong includes disposing the lid assembly between a vibrating jig and a receiving jig and applying ultrasonic welding to the tab of the electrode plate and the conductive plate portion, wherein the external terminal and the tab of electrode plate are sandwiched between the two jigs in a direction directed from the vibrating jig toward the receiving jig.
As to claim 20, combination of Guen & Seong in claim 19 above discloses that prior to the ultrasonic welding, the external terminal, the tab of the electrode plate, the vibrating jig and the receiving jig are aligned in a direction of the opening (fig. 13 of Seong shows ultrasonic welding jigs).
 
Allowable Subject Matter
Claims 9-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 and new claims have been considered but are moot because the new grounds of 103 rejection(s) set forth above does not rely on reference applied in the prior rejection for the pertinent matter challenged in the arguments. Specifically, Applicant’s arguments against 102 rejection under Seong are no longer applicable since this anticipation rejection has been withdrawn in light of recent amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735